PLAN SPONSOR AGREEMENT AMONG SIMMONS COMPANY BEDDING HOLDCO INCORPORATED (F/K/A THL-SC BEDDING COMPANY) SIMMONS BEDDING COMPANY AOT BEDDING SUPER HOLDINGS, LLC AND AOT BEDDING INTERMEDIATE HOLDINGS, LLC Dated as of September 24, 2009 Exhibits AThe Plan BPlan Sponsor Order CConfirmation Order DRestructuring Expense Forecast ESubsidiary Debtors AGREEMENT PLAN SPONSOR AGREEMENT, dated as of September 24, 2009 (this “Agreement”), by and among AOT Bedding Super Holdings, LLC, a Delaware limited liability company (“Parent”), AOT Bedding Intermediate Holdings, LLC, a Delaware limited liability company and a wholly owned Subsidiary of Parent (“Purchaser” and together with Parent, the “Purchaser Entities”), Simmons Company, a Delaware corporation (“Simmons Company”), Bedding Holdco Incorporated (f/k/a THL-SC Bedding Company), a Delaware corporation and a wholly owned Subsidiary of Simmons Company (the “Company”), Simmons Bedding Company, a Delaware corporation and a wholly owned Subsidiary of the Company (“Opco”), and each of Opco’s direct and indirect domestic subsidiaries. WHEREAS, the Company and its Subsidiaries are engaged in the business of the marketing and manufacturing of a range of bedding products including under the Beautyrest®, Beautyrest Black®, ComforPedic by Simmons™, Natural Care®, ComforPedic Loft™ and BeautySleep® trademarks (the “Business”); WHEREAS, the Company and Opco, with assistance from professional advisors, have conducted a sales process to sell the Business and have determined that this Agreement and the transactions contemplated hereby are in their respective best interests; WHEREAS, the Debtors (as defined in Section 1.1) propose to solicit the holders of Opco’s Secured Debt (the “Secured Debtholders”), holders of Opco’s Senior Subordinated Notes (the “Senior Note Debtholders”) and qualified holders of Simmons Company’s Senior Discount Notes (the “Holdco Debtholders”) for acceptance of a plan of reorganization under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) on the terms set forth on Exhibit A (as it may be amended from time to time consistent with this Agreement, the “Plan”) pursuant to a Disclosure Statement in form and substance reasonably satisfactory to Purchaser and the Company (the “Disclosure Statement”) and in accordance with section 1126(b) of the Bankruptcy Code and Rule 3018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); WHEREAS, subject to the acceptance of the Plan by at least two-thirds in amount and more than one-half in number of the allowed claims of each of the class of Secured Debtholders, the class of Senior Note Debtholders and the class of Holdco Debtholders in accordance with Section 1126(b) and Rule 3018, the Debtors propose to file voluntary petitions for relief under chapter 11 of the Bankruptcy Code within 45 days following the date hereof (the “Petition Date”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court” and such proceedings, collectively, the “Bankruptcy Case”) and, simultaneously therewith, file motions seeking (i) approval of the Disclosure Statement and confirmation of the Plan and (ii) Bankruptcy Court approval of this Agreement and the payment of the Break-Up Fee and other amounts paid or payable pursuant to this Agreement; WHEREAS, in connection with the foregoing, certain Secured Debtholders, Senior Note Debtholders and Holdco Debtholders have agreed to accept the Plan and delivered the Restructuring Support Agreement for the benefit of the Company and Parent; WHEREAS, each Sponsor has delivered to the Company and Opco concurrently with this Agreement a duly executed letter, dated as of the date hereof, in favor of the Company and Opco (the “Equity Guarantees”), with respect to its equity commitment and the Purchaser Entities’ obligations arising under this Agreement; WHEREAS, the Company has received concurrently with this Agreement a duly executed debt commitment letter with respect to the terms of the DIP Facility and the Purchaser Entities and the Company have received concurrently with this Agreement a duly executed debt commitment letter with respect to the terms of the Exit Facilities (the “Exit
